Case 1:19-cv-00568-JJM-PAS Document 51 Filed 04/09/21 Page 1 of 13 PageID #: 420




                                 UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF RHODE ISLAND

 GERALD J. SILVA,                                       :
             Plaintiff,                                 :
                                                        :
          v.                                            :         C.A. No. 19-568JJM
                                                        :
 STATE OF RHODE ISLAND, et al.,                         :
            Defendants.                                 :

                                   REPORT AND RECOMMENDATION

 PATRICIA A. SULLIVAN, United States Magistrate Judge.

          This report and recommendation is the second of two addressing Plaintiff’s motion for

 immediate transfer into federal custody, preferably to the Fort Devens, F.C.I. Medical Facility.

 ECF No. 30. In the first, Silva v. Rhode Island, C.A. No. 19-568JJM, 2021 WL 1085408 (D.R.I.

 Mar. 22, 2021) (referred to herein as “the Transfer R+R”),1 I recommended that Plaintiff’s

 request for an order of transfer into federal custody be denied; however, mindful of the leniency

 due to Plaintiff as a pro se litigant, I made clear that I was also interpreting the motion as seeking

 an interim injunction ordering the State to provide urgently needed medical assessments and

 diagnostic testing and, if medically necessary, treatment, for any of Plaintiff’s serious medical

 issues. Id. at *1. After the Transfer R+R issued, that aspect of the motion remained under

 advisement. Since then, the State has submitted two sworn affidavits (filed under seal) from

 medical professionals (ECF Nos. 47-48) associated with the Rhode Island Department of

 Corrections (“RIDOC”) regarding Plaintiff’s ongoing medical treatment and I have conducted a

 hearing during which the parties supplemented the factual record. Including the final hearing



 1
   The Transfer R+R lays out much of the factual background and at least some of the applicable law that is relevant
 to the matters addressed in this second report and recommendation. Because this report and recommendation is
 intended as a continuation of the Transfer R+R, that content is incorporated by reference; in the interest of brevity, I
 have strived not to repeat it all here.
Case 1:19-cv-00568-JJM-PAS Document 51 Filed 04/09/21 Page 2 of 13 PageID #: 421




 held on April 2, 2021, the Court has conducted a total of four hearings on the motion. Based on

 the record that has developed during these hearings, as well as based on the parties’ submissions,

 the medical aspect of the motion (as well as Plaintiff’s complaint that RIDOC does not

 adequately meet his legal needs) is now ripe for decision. For the reasons that follow, I

 recommend that the motion be denied.

 I.       FACTS AND ARGUMENTS

          Invoking 42 U.S.C. § 1983, Plaintiff, a pro se pretrial detainee at Rhode Island’s Adult

 Correctional Institutions (“ACI”), seeks, inter alia, injunctive relief from the State of Rhode

 Island based on his claim of RIDOC’s past and ongoing deliberate and/or objectively

 unreasonable indifference to his need for adequate medical treatment for a serious cardiac

 condition, as well as for other medical needs.2 The length of Plaintiff’s pretrial detention is

 pertinent in that it has been ongoing since September 2019 and may well continue until August

 2021, when his state criminal case is presently scheduled for trial. Silva, 2021 WL 1085408, at

 *2, 4.

          In the pending motion, Plaintiff alleged that he sought a transfer because ACI officials

 were ignoring his chronic health issues, he was assigned to a top bunk, forcing him to sleep on

 the floor, and his glasses are held together with adhesive tape from deodorant packing. ECF No.

 30 at 2-3. During the February 5, 2021, hearing, Plaintiff advised the Court that his complaint

 about his bunk assignment had been resolved. During the February 25, 2021, hearing, Plaintiff

 advised that he was receiving physical therapy and had just been seen by a physician. Further,

 the Court’s observation has established that Plaintiff’s glasses, which are clearly broken, are


 2
  The Court notes that, in Plaintiff’s recently filed “Response to Defendant State of Rhode Island’s Answer,” ECF
 No. 49, Plaintiff suggests for the first time that he may be suing the State under the Americans with Disabilities Act,
 42 U.S.C. §§ 12101-12213. Id. at 13. With no such allegation in his Amended Complaint and no facts to support
 such a claim, the Court has not attempted to consider it.

                                                            2
Case 1:19-cv-00568-JJM-PAS Document 51 Filed 04/09/21 Page 3 of 13 PageID #: 422




 nevertheless still usable. Beyond what is alleged in the motion, during the hearings, Plaintiff

 expanded his complaint about inadequate medical treatment with the assertions that he was not

 receiving proper attention and medication for a cardiac condition; that he had not received a

 medically necessary nightguard; and that he had not been medically counseled regarding whether

 and which COVID-19 vaccine to accept in light of his medical conditions.

          The State’s submissions under oath address these claims.

          The affidavit of the RIDOC’s Acting Medical Director (Dr. Justin Berk),3 dated March

 24, 2021, avers that since the motion has been pending, Plaintiff saw a physician in February

 2021, who performed a complete physical examination, including the procurement of heart

 diagnostic testing (EKG and chest x-ray), all of which were normal except for mildly elevated

 blood pressure. ECF No. 46-1 ¶ 2(a). Meanwhile, a referral for echocardiogram and for a non-

 urgent appointment with a cardiologist is pending, while an order was placed for Holter monitor

 testing, which is expected to be performed in the next few weeks. Id. ¶ 2(a-b). Also, during the

 February appointment, a second blood pressure medication (Metoprolol) was prescribed,

 supplementing the medication regimen (Lisinopril and a low dose of aspirin) already prescribed,

 and Plaintiff was advised of the benefits and risks of the COVID-19 vaccine and offered the

 vaccine, but refused. Id. ¶¶ 2(c-d), 3. He is regularly tested for COVID-19 and remains

 negative. Id. ¶ 3. Under oath in his capacity as a physician licensed in Rhode Island and as

 RIDOC’s Acting Medical Director, Dr. Berk opined that Plaintiff’s treatment plan is appropriate

 and reasonable. Id. ¶ 4.



 3
   Plaintiff objected to this affidavit because it was signed by the Acting Medical Director and not the treating
 physician who saw him in February and March 2021. This objection is overruled; Plaintiff’s underlying claim is
 based on his allegation that RIDOC’s Medical Director was indifferent to his serious medical needs; therefore, a
 statement regarding Plaintiff’s overall and ongoing treatment is appropriately averred to by the physician (Dr. Berk)
 now holding that position. Further, except as discussed in the text, Plaintiff did not challenge the factual accuracy of
 the Acting Medical Director’s averments.

                                                            3
Case 1:19-cv-00568-JJM-PAS Document 51 Filed 04/09/21 Page 4 of 13 PageID #: 423




          In response, during the hearing, Plaintiff advised the Court that he saw the same

 physician again, on March 26, 2021,4 and that the encounter was so extensive that he had a page

 and a half of notes reflecting the medical issues he raised with the physician. Regarding

 medication, Plaintiff stated5 that he had not been receiving prescribed Metoprolol. Regarding the

 vaccine decision, Plaintiff stated that, despite discussion of it at two encounters with the

 physician, Plaintiff did not receive definitive guidance regarding the impact of each of the three

 vaccines that have been FDA-approved (not all of which are presently available to ACI

 prisoners) on a person with his medical characteristics. Based on his own research, he has

 refused the proffered vaccine and decided to wait for the vaccine that is not yet available.

          Because of the potential seriousness of whether Plaintiff has been and will be receiving

 prescribed medication (Metoprolol), the Court asked the State to follow-up promptly. This was

 done during the hearing. Counsel for the State accessed RIDOC’s online medical records and

 made an on-the-record representation to the Court that Plaintiff had been given Metoprolol as a

 “keep-on-person” medication. If it is gone, that is because Plaintiff ran out. A refill is presently

 available for Plaintiff to pick up in the ACI’s dispensary. Plaintiff did not dispute these

 representations.

          The State’s other sworn submission was from RIDOC’s Administrator of Health Care

 Services, Ms. Pauline Marcussen, DHA, RHIA, CCHP. ECF No. 46-2. Regarding Plaintiff’s

 complaint about the lack of a nightguard, she avers that RIDOC has implemented an exception

 for Plaintiff to its policy regarding dental care and nightguards for pretrial detainees. Pursuant to



 4
  Plaintiff also attacked the Acting Medical Director’s affidavit because it ignored this detailed encounter with a
 physician on March 26, 2021. I disregard the argument because the Acting Medical Director’s affidavit was signed
 and filed pursuant to the Court’s order before that appointment occurred.

 5
  With the consent of all parties, the Court did not place Plaintiff under oath but accepted this factual statement as
 evidence.

                                                            4
Case 1:19-cv-00568-JJM-PAS Document 51 Filed 04/09/21 Page 5 of 13 PageID #: 424




 this exception, Plaintiff was seen by a dentist and provided with a nightguard in March 2021. Id.

 ¶¶ 2-3. Regarding Plaintiff’s broken glasses, she avers that RIDOC has struggled with the lack

 of an optometrist, a problem that was exacerbated by the exigencies of the pandemic. Id. ¶ 4.

 More recently, RIDOC has addressed these impediments and Plaintiff is on the list to be seen, id.

 ¶¶ 4-5, provided that counsel for the State represented at the hearing that, because Plaintiff has

 glasses that are usable (with tape), others with more serious vision needs will be seen first. In

 response, Plaintiff complained that he had to go back to the dentist three times to get the

 nightguard to fit properly and that it is now merely “better than nothing.” While Plaintiff

 believes he may have other dental issues, he has not asked to see the dentist again. Plaintiff

 made no further statement regarding the glasses.

          In addition to the medical matters discussed above, at the end of the final hearing on the

 motion, Plaintiff raised what had been no more than a passing mention in the motion of his

 unmet “[l]egal needs.”6 ECF No. 30 at 3. During the hearing, he supplemented the motion with

 the representation that he had a problem in another case with getting a document timely

 notarized, that he has limited ability to make copies using a copy machine and that his law

 library access is inadequate. Plaintiff asserted that these deficiencies have had an adverse impact

 on this case, in that the discovery he had mailed (improperly) to the Court has been lost and he

 could not make machine copies and did not make handwritten copies. Regarding his ability to

 research the law, Plaintiff advised the Court that, based on his research, he has two pages of

 applicable case cites and that these cases are cited in his many filings. For remedies, Plaintiff


 6
   This argument was addressed in the Transfer R+R, Silva, 2021 WL 1085408, at *1 n.2. There, in the context of
 considering whether to order Plaintiff transferred into federal custody, the Court concluded that Plaintiff’s assertion
 that RIDOC’s legal facilities are inadequate was seriously underdeveloped in that Plaintiff had not raised any
 specific denial of access that has actually inflicted injury as required by Lewis v. Casey, 518 U.S. 343, 349 (1996).
 Silva, 2021 WL 1085408, at *1 n.2. In light of Plaintiff’s attempt to cure that deficiency at the hearing on the
 medical issues, in this report and recommendation, I now address whether the Court should order the relief Plaintiff
 seeks, assuming he remains in the custody of RIDOC.

                                                            5
Case 1:19-cv-00568-JJM-PAS Document 51 Filed 04/09/21 Page 6 of 13 PageID #: 425




 asks the Court to order the State to hire a paralegal to assist him with this and all his other cases,

 as well as to assign a federal prosecutor (preferably from an anti-corruption team based in New

 York) to bring criminal charges because his lack of access to legal facilities is a deprivation of

 constitutional dimensions.

 II.    STANDARD OF REVIEW

        As set out more fully in the Transfer R+R, “[t]o secure a preliminary injunction, a

 plaintiff must show: ‘(1) a substantial likelihood of success on the merits, (2) a significant risk of

 irreparable harm if the injunction is withheld, (3) a favorable balance of hardships, and (4) a fit

 (or lack of friction) between the injunction and the public interest.’” NuVasive, Inc. v. Day, 954

 F.3d 439, 443 (1st Cir. 2020) (quoting Nieves-Márquez v. Puerto Rico, 353 F.3d 108, 120 (1st

 Cir. 2003)). Like Plaintiff’s request for transfer, a preliminary injunction ordering that Plaintiff

 be provided specific medical care or legal resources while the case is pending is a mandatory

 injunction, which “normally should be granted only in those circumstances when the exigencies

 of the situation demand such relief.” Braintree Labs., Inc. v. Citigroup Glob. Markets Inc., 622

 F.3d 36, 41 (1st Cir. 2010); Harris v. Wall, 217 F. Supp. 3d 541, 553 (D.R.I. 2016) (same). In

 considering whether to issue such a mandatory injunction, “courts should exercise caution . . .

 and avoid becoming ‘enmeshed in the minutiae of prison operations.’” Kealoha v. Espinda,

 Civil No. 20-00323 JAO-RT, 2020 WL 5602837, at *3 (D. Haw. Sept. 18, 2020) (quoting

 Farmer v. Brennan, 511 U.S. 825, 847 (1994)).

 III.   DENIAL OF MEDICAL TREATMENT – LAW, ANALYSIS AND
        RECOMMENDATIONS

        A.      Applicable Law Regarding Medical Treatment
        As a pretrial detainee, Plaintiff’s constitutional right to adequate medical care derives

 from his right under the Due Process Clause of the Fourteenth Amendment to be free of


                                                   6
Case 1:19-cv-00568-JJM-PAS Document 51 Filed 04/09/21 Page 7 of 13 PageID #: 426




 punishment. See Surprenant v. Rivas, 424 F.3d 5, 18 (1st Cir. 2005); see Spencer v. City of

 Bos., Civil Action No. 13-11528-MBB, 2015 WL 6870044, at *7 (D. Mass. Nov. 6, 2015)

 (“constitutional violations based on denied or inadequate medical care brought by pretrial

 detainees are analyzed under the substantive component of the Due Process Clause of the

 Fourteenth Amendment”). Since Kingsley v. Hendrickson, 576 U.S. 389 (2015), it has been

 unclear whether this right means that a pretrial detainee asserting that he has been denied

 adequate medical care must show deliberate indifference as required by the Eighth Amendment,

 or merely that the conduct “purposely or knowingly used against him was objectively

 unreasonable.” Id. at 397; see Gomes v. U.S. Dep’t of Homeland Sec., 460 F. Supp. 3d 132,

 145-148 (D.N.H. 2020) (noting Circuit split and observing that, post-Kingsley, First Circuit has

 applied Eighth Amendment deliberate indifference standard to pretrial detainee medical claims

 twice but that those decisions do not foreclose change of standard by Kingsley). Notably, while

 this Court has applied the objective reasonableness standard to a civil detainee’s medical claim,

 Medeiros v. Martin, 458 F. Supp. 3d 122, 128 & 128 n.1 (D.R.I. May 1, 2020), and courts

 generally apply the same standard for civil detainees as for pretrial criminal detainees, Savino v.

 Souza, 459 F. Supp. 3d 317, 328 (D. Mass. 2020), post-Kingsley, the overwhelming majority of

 district courts in the First Circuit have continued to apply the Eighth Amendment standard to

 criminal detainees’ claims of inadequate medical care. See, e.g., De La Cruz v. Martin, C.A. No.

 21-049-JJM-PAS, 2021 WL 1293449, at *2 n.1 (D.R.I. Apr. 7, 2021) (applying Eighth

 Amendment standard to pretrial detainee claim of inadequate medical care); Daggett v. York

 Cty., No. 2:18-cv-00303-JAW, 2021 WL 868713, at *33-37 (D. Me. Mar. 8, 2021) (same); Vick




                                                  7
Case 1:19-cv-00568-JJM-PAS Document 51 Filed 04/09/21 Page 8 of 13 PageID #: 427




 v. Moore, Civil No. 19-cv-267-SJM-AKJ, 2019 WL 7568227, at *5-6 (D.R.I. Oct. 11, 2019)

 (same), adopted, 2020 WL 161023 (D.R.I. Jan. 13, 2020).7

         Viewed through the Eighth Amendment lens, a plaintiff alleging inadequate medical care

 must satisfy a two-prong test. Abernathy v. Anderson, 984 F.3d 1, 6 (1st Cir. 2020) (per

 curiam). First, he must show “as an objective matter, that he has a serious medical need that

 received inadequate care.” Id. (internal quotation marks omitted). “A serious medical need is

 that which has been diagnosed by a physician as mandating treatment, or one that is so obvious

 that even a lay person would easily recognize the necessity for a doctor’s attention.” Id. (internal

 citation marks omitted). The second prong is subjective; it mandates that prison administrators

 must have exhibited a deliberate indifference to the prisoner’s needs. Kosilek v. Spencer, 774

 F.3d 63, 83 (1st Cir. 2014). “Deliberate indifference” requires a showing of “greater culpability

 than negligence but less than a purpose to do harm” and it may “consist of showing a conscious

 failure to provide medical services where they would be reasonably appropriate.” Coscia v.

 Town of Pembroke, 659 F.3d 37, 39 (1st Cir. 2011). “To show such a state of mind, the plaintiff

 must provide evidence that the defendant had actual knowledge of impending harm, easily

 preventable, and yet failed to take the steps that would have easily prevented the harm.” Zingg

 v. Groblewski, 907 F.3d 630, 635 (1st Cir. 2018) (citation and internal quotation marks omitted).

 But the constitutional entitlement is to adequate medical care, not the “most sophisticated care”

 available. Kosilek, 774 F.3d at 85. Nor does the Eighth Amendment “impose upon prison

 administrators a duty to provide care that is ideal, or of the prisoner’s choosing.” Id. at 82; see

 Layne v. Vinzant, 657 F.2d 468, 474 (1st Cir. 1981) (where “a prisoner has received some



 7
  One court has noted the ambiguity but declined to decide the question. See Pitts v. Lee, Civil No. 15-cv-365-SM,
 2015 U.S. Dist. LEXIS 164984, at *3 n.2 (D.N.H. Nov. 24, 2015), adopted, 2015 U.S. Dist. LEXIS 164985 (D.N.H.
 Dec. 9, 2015).

                                                         8
Case 1:19-cv-00568-JJM-PAS Document 51 Filed 04/09/21 Page 9 of 13 PageID #: 428




 medical attention and the dispute is over the adequacy of the treatment, federal courts are

 generally reluctant to second guess medical judgments”) (internal quotation marks omitted).

        For a Fourteenth Amendment medical care claim to be sustained based on the more

 plaintiff-friendly objective reasonableness standard, a plaintiff must also satisfy a two-prong test.

 Williams v. Ortiz, 937 F.3d 936, 942 (7th Cir. 2019). The first prong “asks whether the medical

 defendants acted purposefully, knowingly, or perhaps even recklessly when they considered the

 consequences of their handling of [Plaintiff’s] case.” Id. (internal quotation marks omitted).

 Second, Plaintiff must show that the “challenged conduct was objectively unreasonable in light

 of the totality of the relevant facts and circumstances.” James v. Hale, 959 F.3d 307, 318 (7th

 Cir. 2020). The objective reasonableness test “is easier for a plaintiff to meet than the subjective

 deliberate-indifference standard” of an Eighth Amendment analysis. Pulera v. Sarzant, 966 F.3d

 540, 550 (7th Cir. 2020), cert. denied, 209 L. Ed. 2d 187 (U.S. Mar. 1, 2021); accord Medeiros,

 458 F. Supp. 3d at 128 n.1. Nevertheless, as with the stricter Eighth Amendment standard,

 “more than negligence or even gross negligence is required for a viable § 1983 claim for

 inadequate medical care.” James, 959 F.3d at 318.

        B.      Analysis and Recommendation Regarding Medical Treatment

        With regard to medical care, the Court need not resolve whether the applicable standard

 is Eighth-Amendment deliberate indifference or objective reasonableness – the evidence is clear

 that Plaintiff’s medical claim fails to meet the threshold for an interim mandatory injunction even

 under the more lenient standard. That is, Plaintiff has not sustained his burden of proving that he

 has a serious unmet medical need or that RIDOC’s ongoing approach to his medical issues is

 objectively unreasonable. To the contrary, accepting Plaintiff’s statements as evidence and




                                                   9
Case 1:19-cv-00568-JJM-PAS Document 51 Filed 04/09/21 Page 10 of 13 PageID #: 429




  based on the unrebutted averments of Dr. Berk and Ms. Marcussen, I find that, since the motion

  was filed on December 7, 2020:

               x    Plaintiff’s complaint about his bunk assignment was resolved;
               x    Plaintiff has received physical therapy;
               x    Plaintiff’s heart concerns have been the focus of a physical examination,
                    an EKG, and a chest x-ray, with more tests planned, and despite normal
                    findings except for high blood pressure, Plaintiff is on the list for an
                    appointment with a cardiologist;
               x    Two medications have been prescribed for high blood pressure, as well as
                    a low dose of aspirin to reduce the risk of heart attack;
               x    Plaintiff has been offered a COVID-19 vaccine;
               x    Plaintiff has twice been given the opportunity to confer with a physician
                    about deciding whether to accept the COVID-19 vaccine;
               x    Plaintiff has had three dental appointments and has been provided with a
                    nightguard;
               x    Plaintiff is on the list to see an optometrist to get new glasses; and
               x    Plaintiff had another very recent encounter with a physician during which
                    he generated lengthy notes.

           Plaintiff’s only potentially serious unmet medical need (the lack of prescribed

  Metoprolol) arose from his own failure to pick up the refill of that medication that is waiting for

  him at RIDOC’s dispensary – this certainly does not evidence that RIDOC has delivered

  objectively unreasonable care. See Newman v. Moses, Case No. 5:16-cv-2-WTH-GRJ, 2017

  WL 4836508, at *8 (N.D. Fla. Apr. 20, 2017), adopted sub nom., Newman v. Izuegbo, Case No.

  5:16-cv-2-WTH-GRJ, 2017 WL 4817868 (N.D. Fla. Oct. 25, 2017), (applying Eighth

  Amendment standard, it is “axiomatic that [d]efendants could not be deliberately indifferent for

  failing to provide proper medications based on Plaintiff’s own failure to submit a refill request”).

  Otherwise, Plaintiff complains that the new nightguard does not fit as well as it could and is

  unhappy that the physician he spoke to twice could not provide data regarding vaccine reactions

  to each version among people with his characteristics.8 However, such dissatisfaction does not


  8
    Plaintiff may not have focused on the reality that the vaccines in question have only been widely administered for a
  relatively short period so that the robust and detailed data he wants may not yet exist.

                                                           10
Case 1:19-cv-00568-JJM-PAS Document 51 Filed 04/09/21 Page 11 of 13 PageID #: 430




  amount to objectively unreasonable medical treatment. See Pulera, 966 F.3d at 552

  (“reasonableness analysis operates on a sliding scale, balancing the seriousness of the medical

  need with . . . the scope of the requested treatment”) (internal quotation marks omitted).

          At bottom, Dr. Berk has credibly opined that Plaintiff’s treatment plan is appropriate and

  reasonable and Plaintiff has presently no evidence that persuasively undermines that averment. I

  recommend that Plaintiff’s motion be denied to the extent that it can be interpreted as seeking a

  mandatory interim injunction requiring the State to provide specific medical treatment.

  IV.     DENIAL OF ACCESS TO LEGAL RESOURCES – LAW, ANALYSIS AND
          RECOMMENDATIONS

          A.      Applicable Law Regarding Right of Pretrial Detainee to Access Legal
                  Library and Related Resources

          State pretrial detainees have a Sixth and Fourteenth Amendment right of meaningful

  access to the courts. Yahtues v. Dionne, Case No. 16-cv-174-SM, 2020 WL 1492877, at *7

  (D.N.H. Mar. 27, 2020). That right, however, is “narrow in scope.” Boivin v. Black, 225 F.3d

  36, 42 (1st Cir. 2000). It does not extend to enabling Plaintiff to litigate with “maximum

  effectiveness once in court.” Id.; see Johnson v. Poulin, Civil No. 07-cv-161-PB, 2008 WL

  1848658, at *5 (D.N.H. Apr. 24, 2008) (“Constitution requires only that prisoners be able to

  present their grievances to the courts, not that they be able to conduct generalized research”)

  (internal quotation marks omitted). Rather, to assert a viable claim for denial of access to the

  courts, a prisoner must show that the failure to provide the specified legal resources resulted in

  actual injury – that is, that the purported denial actually “frustrated or . . . impeded” a

  nonfrivolous claim. Boivin, 225 F.3d at 43 n.5 (internal quotation marks omitted). For example,

  a denial of copies is not, in and of itself, unconstitutional. Unitt v. Bennett, Civil Action No. 17-

  11468-RGS, 2018 WL 1732156, at *7 (D. Mass. Apr. 10, 2018). Similarly, jail personnel are not


                                                    11
Case 1:19-cv-00568-JJM-PAS Document 51 Filed 04/09/21 Page 12 of 13 PageID #: 431




  required to be paralegals with legal training sufficient for the giving of legal advice; to amount to

  a constitutional deprivation, a prisoner must be able to show that the deficiency actually

  interfered with his access to courts. Counts v. Newhart, 951 F. Supp. 579, 588-89 (E.D. Va.

  1996), aff’d, 116 F.3d 1473 (4th Cir. 1997)ѵ

           B.       Analysis and Recommendation Regarding Access to Legal Resources

           Plaintiff has failed to present any concrete evidence that RIDOC’s failure to provide

  access to legal resources has caused him any difficulty in litigating his many cases, including this

  one. His only colorable9 example of prejudice was his claim that he had trouble getting

  something timely notarized in another case; however, he presented nothing to establish that this

  difficulty in getting a document notarized actually “frustrated or . . . impeded” him in presenting

  a non-frivolous claim. Boivin, 225 F.3d at 43 n.5 (internal quotation marks omitted). Indeed, in

  this case, Plaintiff has been a persistent and successful litigant, including presenting the Court

  with numerous citations to cases to support his claims and argument. Mindful of the high bar

  that the First Circuit has set for a claim of constitutionally deficient access to legal resources, id.

  at 42, I find that Plaintiff has failed to sustain his burden of demonstrating that any deficiency in

  the legal resources that RIDOC has made available actually interfered with his access to courts.

  Therefore, to the extent that the motion may be interpreted as seeking an interim mandatory

  injunction requiring RIDOC to supply Plaintiff with a paralegal,10 greater access to a copy

  machine or law library, or any other such resources, I recommend that it be denied.


  9
   Plaintiff also complained that he did not keep a copy of the discovery that he lost because he improperly (in
  defiance of the Court’s Local Rules) mailed it to the Clerk’s Office. That Plaintiff will have to reissue this lost
  discovery is the result of his own conduct, not RIDOC’s lack of sufficient copy machines; further, Plaintiff quickly
  exposed the problem so that it has not had any adverse impact on his ability to litigate this case.

  10
    Plaintiff also asked the Court to assign him a personal federal prosecutor based in New York to bring criminal
  charges as directed by Plaintiff. I recommend that the Court deny the motion to the extent that it seeks such relief.
  See Silva v. Smith, No. 20-cv-12-PJB-AKJ, 2021 WL 1193408, at *4 (D.R.I. Mar. 30, 2021) (“A private citizen,
  however, may not initiate a federal criminal prosecution.”).

                                                            12
Case 1:19-cv-00568-JJM-PAS Document 51 Filed 04/09/21 Page 13 of 13 PageID #: 432




  V.     CONCLUSION

         Based on the foregoing, I recommend that Plaintiff’s motion (ECF No. 30) for an

  immediate transfer to the Fort Devens, F.C.I. Medical Facility or any other federal facility, be

  denied in its entirety, including to the extent that the motion may be interpreted as seeking an

  interim injunction ordering RIDOC to provide additional medical treatment or additional access

  to legal resources.

         Any objection to this report and recommendation must be specific and must be served

  and filed with the Clerk of the Court within fourteen (14) days of its receipt. See Fed. R. Civ. P.

  72(b)(2); DRI LR Cv 72(d). Failure to file specific objections in a timely manner constitutes

  waiver of the right to review by the district judge and the right to appeal the Court’s decision.

  See United States v. Lugo Guerrero, 524 F.3d 5, 14 (1st Cir. 2008); Park Motor Mart, Inc. v.

  Ford Motor Co., 616 F.2d 603, 605 (1st Cir. 1980).


  /s/ Patricia A. Sullivan
  PATRICIA A. SULLIVAN
  United States Magistrate Judge
  April 9, 2021




                                                   13
